DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election of Group II, claims 9-11, in the reply filed on 04/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/14/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama (U.S. Patent No. 6,639,717).
Regarding claim 9, Sugiyama teaches a multi-band telescope optical system, comprising:
a primary mirror assembly (3) comprising at least one dichroic coating or patterned optical surface (10) optically in front of at least one additional mirror (11) to separately reflect different optical bands (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46); and
a secondary mirror (4) that reflects light through an aperture in the primary mirror assembly (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46).
Regarding claim 10, Sugiyama teaches the optical system of claim 9, as above.
Sugiyama further teaches that the secondary mirror (4) is a secondary mirror assembly that comprises at least one dichroic coating (10) optically in front of at least one additional mirror (11) (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Cubalchini (U.S. Patent No. 3,858,046).
Regarding claim 11, Sugiyama teaches the optical system of claim 10, as above.
Sugiyama further teaches that the dichroic coating (10) of the secondary mirror assembly forms a convex mirror (See e.g. Figs. 1-5; C. 3, L. 35-57; C. 4, L. 6-46).
Sugiyama fails to explicitly disclose that the additional mirror of the secondary mirror assembly forms a concave mirror.
However, Cubalchini teaches a catadioptric beamsplitter system comprising a primary mirror assembly (110) comprising a patterned or dielectric coating (113, 116) and an additional mirror (111) and a secondary mirror assembly comprising a dielectric coating (113) and an additional mirror (114) wherein the dielectric coating (113) of the secondary mirror assembly forms a convex mirror and the additional mirror (114) of the secondary mirror assembly forms a concave mirror (See e.g. Fig. 5; C. 7, L. 5-35).
Cubalchini teaches this convex mirror and concave mirror “to provide a catadioptric beamsplitter, heretofore used only as an aberration corrector, for providing wavelength dependent foci” and “to provide an optical system utilizing a catadioptric beamsplitter for providing a first focus for a low power infrared energy beam having a first frequency and wavelength and a second focus for a high power laser energy beam having a second frequency and wavelength” (C. 1, L. 65 – C. 2, L. 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Sugiyama to have a concave additional mirror as in Cubalchini “to provide a catadioptric beamsplitter, heretofore used only as an aberration corrector, for providing wavelength dependent foci” and “to provide an optical system utilizing a catadioptric beamsplitter for providing a first focus for a low power infrared energy beam having a first frequency and wavelength and a second focus for a high power laser energy beam having a second frequency and wavelength,” as taught by Cubalchini (C. 1, L. 65 – C. 2, L. 10), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 9-10 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Jackson (U.S. Patent No. 7,333,271) in view of Sugiyama.
Regarding claim 9, Jackson teaches a multi-band telescope optical system, comprising:
a primary mirror assembly (12) comprising at least one dichroic coating or patterned optical surface (12a) optically in front of at least one additional mirror (12b) to separately reflect different optical bands (See e.g. Fig. 3; C. 3, L. 52 – C. 4, L. 60); and
a secondary mirror (14) that reflects light from the primary mirror assembly (See e.g. Fig. 3; C. 3, L. 52 – C. 4, L. 60).
Jackson fails to explicitly disclose that the secondary mirror reflects light through an aperture in the primary mirror assembly.
However, Sugiyama teaches a multi-frequency telescope apparatus comprising a primary mirror assembly (3) comprising at least one dichroic coating or patterned optical surface (10) optically in front of at least one additional mirror (11) to separately reflect different optical bands; and a secondary mirror (4) that reflects light through an aperture (5) in the primary mirror assembly (See e.g. Figs. 1-6; C. 3, L. 35-57; C. 4, L. 6-46).
Sugiyama reflects light through an aperture in the primary mirror assembly in order “to provide a multi-frequency telescope apparatus for astronomical observations that uses only one reflecting telescope capable of simultaneously receiving radio waves, infrared and invisible rays” (C. 2, L. 1-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Jackson such that the secondary mirror reflects light through an aperture in the primary mirror assembly as in Sugiyama “to provide a multi-frequency telescope apparatus for astronomical observations that uses only one reflecting telescope capable of simultaneously receiving radio waves, infrared and invisible rays,” as taught by Sugiyama (C. 2, L. 1-6).
Regarding claim 10, Jackson in view of Sugiyama teaches the optical system of claim 9, as above.
Jackson further teaches that the secondary mirror (14) is a secondary mirror assembly that comprises at least one dichroic coating (14a) optically in front of at least one additional mirror (14b) (See e.g. Fig. 3; C. 3, L. 52 – C. 4, L. 60).
Claim 11 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Sugiyama, as applied to claim 10 above, and further in view of Cubalchini.
Regarding claim 11, Jackson in view of Sugiyama teaches the optical system of claim 10, as above.
Jackson further teaches that the additional mirror (14b) of the secondary mirror assembly forms a concave mirror (See e.g. Fig. 3; C. 3, L. 52 – C. 4, L. 60).
Additionally, Sugiyama further teaches that the dichroic coating (10) of the secondary mirror assembly forms a convex mirror (See e.g. Figs. 1-5; C. 3, L. 35-57; C. 4, L. 6-46).
Jackson and Sugiyama fail to explicitly disclose that the dichroic coating of the secondary mirror assembly forms a convex mirror and the additional mirror of the secondary mirror assembly forms a concave mirror.
However, Cubalchini teaches a catadioptric beamsplitter system comprising a primary mirror assembly (110) comprising a patterned or dielectric coating (113, 116) and an additional mirror (111) and a secondary mirror assembly comprising a dielectric coating (113) and an additional mirror (114) wherein the dielectric coating (113) of the secondary mirror assembly forms a convex mirror and the additional mirror (114) of the secondary mirror assembly forms a concave mirror (See e.g. Fig. 5; C. 7, L. 5-35).
Cubalchini teaches this convex mirror and concave mirror “to provide a catadioptric beamsplitter, heretofore used only as an aberration corrector, for providing wavelength dependent foci” and “to provide an optical system utilizing a catadioptric beamsplitter for providing a first focus for a low power infrared energy beam having a first frequency and wavelength and a second focus for a high power laser energy beam having a second frequency and wavelength” (C. 1, L. 65 – C. 2, L. 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Jackson to have a convex dichroic coating and concave additional mirror as in Cubalchini “to provide a catadioptric beamsplitter, heretofore used only as an aberration corrector, for providing wavelength dependent foci” and “to provide an optical system utilizing a catadioptric beamsplitter for providing a first focus for a low power infrared energy beam having a first frequency and wavelength and a second focus for a high power laser energy beam having a second frequency and wavelength,” as taught by Cubalchini (C. 1, L. 65 – C. 2, L. 10), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ouzounov et al. (U.S. PG-Pub No. 2015/0131147) teaches a dual mode microendoscope apparatus including two mirror systems with dichroic coatings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896